Citation Nr: 1814952	
Decision Date: 03/13/18    Archive Date: 03/19/18

DOCKET NO.  11-32 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for hypertension, to include as due to exposure to herbicides or as secondary to a service-connected disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Eric Struening, Associate Counsel






INTRODUCTION

The Veteran served on active duty from January 1968 to August 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

In May 2017, the case was remanded for additional development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Pursuant to the May 2017 remand, the Veteran was afforded a VA examination in May 2017 to determine the nature and etiology of his hypertension, to include whether it is secondary to a service-connected disability.  The May 2017 VA examiner provided a negative nexus opinion, but the opinion is inadequate.  

The basis of the negative opinion on direct service connection appears to be because there were no findings related to hypertension in service or within one year of separation.  The examiner did not provide an opinion whether the hypertension was directly due to the presumed in-service exposure to herbicides.  The examiner also did not adequately address the secondary service connection theory.  The examiner noted that there is no cause and effected relationship that either ischemic heart disease or PTSD causes hypertension, but did not address whether his hypertension could be aggravated by either service-connected disability.  The examiner also said the hypertension was not caused or aggravated by the Veteran's diabetes because hypertension was diagnosed before the diabetes.  However, to be service connected on a secondary basis under a causation theory, the primary disability need not be service connected, or even diagnosed, at the time the secondary condition is incurred.  There is no such temporal requirement in 38 C.F.R. 3.310(a) (2017).  Frost v. Shulkin, No. 15-3102, slip op (U.S. Vet. App. Nov. 30, 2017).  

Accordingly, a remand is necessary to obtain an addendum VA opinion which thoroughly addresses all theories of entitlement.  Stegall v. West, 11 Vet. App. 268 (1998).  

Additionally, updated treatment records should be obtained.  See 38 C.F.R. § 3.159.  See also Bell v. Derwinski, 2 Vet. App. 611(1992).

Accordingly, the case is REMANDED for the following action:

1. Obtain the names and addresses of all medical care providers who treated the Veteran for any cardiology complaints since service not already associated with the record.  After securing the necessary releases, take all appropriate action to obtain these records.  Additional VA treatment records since October 2017 should also be obtained.  

2. After the completion of the above, the AOJ should obtain an addendum opinion (with examination only deemed necessary by the provider) from the May 2017 VA examiner (or from another provider if the May 2017 examiner is unavailable).  The entire record should be made available to the examiner for review. Based on the record, the examiner should provide an opinion to the following:

(a) Is it at least as likely as not that the Veteran's hypertension is related to his active service, to include his presumed exposure to Agent Orange?

In providing the opinion, the examiner must specifically reference, in the opinion rationale, the National Academy of Sciences (NAS) Veterans and Agent Orange Updates, to include in 2010 and 2012, which states that there was "limited or suggestive" evidence of an association between hypertension and herbicide exposure.  The examiner must discuss whether they find the NAS Updates to be persuasive and weigh the relative risks presented by the Veteran's presumed Agent Orange exposure and other relevant factors.

The examiner is advised that, although VA has not determined that hypertension qualifies for presumptive service connection based on herbicide exposure, this does not preclude a nexus to service.  Instead, the examiner must consider all pertinent evidence, and offer an opinion as to whether the Veteran's hypertension is due to such exposure. 

(b) If the answer to (a) is no, is it at least as likely as not that the hypertension is caused or aggravated by any service-connected disability (ischemic heart disease, PTSD, diabetes mellitus type II, peripheral neuropathy of the bilateral lower extremities, tinnitus, or bilateral hearing loss)?  In answering this question, the examiner should consider the following: (i) aggravation here is defined as any increase in disability.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of disability (baseline) before the onset of the aggravation, and; (ii) the fact that hypertension was diagnosed before diabetes mellitus type II disease does not mean that the diabetes mellitus type II cannot cause or aggravate the hypertension.  

The examiner must explain the rationale for all opinions in detail, citing to supporting clinical data and/or medical literature, as appropriate.  If an opinion cannot be provided, the examiner should indicate why.

3. The AOJ should then review the record and re-adjudicate the claim.  If the benefit remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).




_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


